ALLOWANCE
Claims 1-4 and 7-22 are allowed. Claims 5-6 were canceled. Claim 22 is new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claims describe generating a hierarchy of views related to navigation data that includes navigation components presented at an interface of a client. A selection of a view from the hierarchy based on interaction with a navigation component results in an update to the interface. A request for a particular view is received and includes a navigation endpoint or branch of the hierarchy determined to be inaccessible from the navigation data. The view is determined to be invalid according to navigation endpoint data or inaccessible hierarchy of views. An updated navigation data request is received for rebuilding the hierarchy of views when the view is determined to be invalid to the client. Updated navigation data is sent and used to update the structure of the hierarchy of views. Instead of providing updated navigation data at periodic intervals the invention specifically identifies the invalid components as determined by the client thereby resulting in an update being pushed of the entire hierarchy of view and not just the invalid component. The claimed features provide a selective technique for restructuring a hierarchy of views resulting in less server client updates being performed which help conserve resources.
The cited art of Solarwinds (NPL) discloses a hierarchy of views for each of the VM’s including its status being accessible (connected) or inaccessible (Down). However no details are provided regarding how the hierarchy of views for the VM’s are updated nor does it teach that only the inaccessible view is used to update the hierarchy of views according to client request (see pg. 5 & [zoomed screenshot version pg. 2]).
The cited art of Gupta (U.S. 7,860,838) teaches dynamically propagating the status of managed entities within a hierarchy which includes notifying each parent node of a change updated to a child entity (see abstract & Fig. 7 & col. 6, lines 38-67). Gupta however fails to teach that the client request associated with only invalid data is used to perform an update to the entire hierarchy of views. Instead Gupta performs updates using a server propagation system that does not perform a selective update based on only invalid entities.
Furthermore none of the cited art teaches or suggest the claimed features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
5/19/2022